Case 5:19-cv-00025-LGW-BWC Document 17 Filed 12/11/20 Page 1 of 2


                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By CAsbell at 1:18 pm, Dec 11, 2020
Case 5:19-cv-00025-LGW-BWC Document 17 Filed 12/11/20 Page 2 of 2
